Name: 2003/164/EC: Commission Decision of 10 March 2003 amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2003) 731)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  economic geography
 Date Published: 2003-03-11

 Avis juridique important|32003D01642003/164/EC: Commission Decision of 10 March 2003 amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2003) 731) Official Journal L 066 , 11/03/2003 P. 0049 - 0050Commission Decisionof 10 March 2003amending Decision 1999/466/EC establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(2003) 731)(Text with EEA relevance)(2003/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Commission Regulation (EC) No 1226/2002(2), and in particular Annex A (II)(7) thereto,Whereas:(1) Italy has submitted to the Commission documentation demonstrating compliance with all of the conditions provided for in Annex A (II)(7) to Directive 64/432/EEC, and in particular showing that, calculated at 31 December of each year, more than 99,8 % of the bovine herds of the Region of Emilia-Romagna have been officially free from bovine brucellosis for at least the past five consecutive years and that each bovine animal is identified in accordance with Community legislation.(2) This Region should consequently be declared officially brucellosis-free in accordance with Directive 64/432/EEC.(3) Commission Decision 1999/466/EC(3), as last amended by Decision 2002/588/EC(4), should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 1999/466/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 179, 9.7.2002, p. 13.(3) OJ L 181, 16.7.1999, p. 34.(4) OJ L 187, 16.7.2002, p. 52.ANNEX"ANNEX IIREGIONS OF MEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE BRUCELLOSISGreat Britain (United Kingdom)Province Bolzano (Italy)Region Emilia Romagna (Italy)Islands of Pico, Graciosa, Flores and Corvo (Autonomous Region of Azores, Portugal)."